Citation Nr: 0824309	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-35 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right below knee 
amputation.

2.  Entitlement to service connection for left below knee 
amputation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk




INTRODUCTION

The veteran had active service from July 1943 to December 
1945, and from June 1947 to September 1947.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In his November 2006 substantive appeal (Form 9), the veteran 
requested a Travel Board hearing.  In a February 2007 letter, 
he was notified that his hearing had been scheduled for March 
27, 2007 at the RO in Waco, Texas.  In a letter dated March 
26, 2007, the veteran's representative stated that the 
veteran was unable to attend his Travel Board hearing and 
that he did not wish to reschedule the hearing.  Therefore, 
the veteran's hearing request is considered withdrawn.  38 
C.F.R. 
§ 20.704(d) (2007).


FINDING OF FACT

There were no complaints of, or treatment for, non-healing 
wounds below the right or left knee in service or for many 
years following separation from active service, and competent 
medical evidence does not relate the veteran's right or left 
below knee amputation to service.  


CONCLUSIONS OF LAW

1.  The veteran's right below knee amputation was not 
incurred in or aggravated by his military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The veteran's left below knee amputation was not incurred 
in or aggravated by his military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in July 2005, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

It equally deserves mentioning that the RO issued that July 
2005 VCAA notice letter prior to initially adjudicating the 
veteran's claims in February 2006, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  As well, that July 2005 VCAA letter 
specifically asked that he provide any evidence in his 
possession pertaining to his claims.  Id., at 120-21.

A more recent July 2006 letter also informed the veteran of 
the downstream disability rating and effective date elements 
of his claims.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  And since providing that additional 
notice, the RO has gone back and readjudicated his claims in 
the October 2006 statement of the case (SOC) based on any 
additional evidence received in response to that additional 
notice and since the initial rating decision at issue.  This 
is important to point out because the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that a SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield IV).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).
If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), private medical 
records, and VA medical records.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claims.  Simply stated, the standards 
of McLendon are not met in this case because there is no 
indication that his disabilities are associated with his 
period of active service.
 
However, the Board finds that the evidence, discussed below, 
which indicates that the veteran did not receive treatment 
for the claimed disabilities during service and that there is 
no competent medical evidence showing or indicating a nexus 
between service and the disabilities at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claims.  See 38 C.F.R.  § 3.159 
(c)(4) (2007).  As service and post-service medical records 
provide no basis to grant these claims, and provide evidence 
against the claims, the Board finds no basis for a VA 
examination to be obtained.

Entitlement to Service Connection for Right and Left 
Amputation Disabilities

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  
See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed).  The veteran has 
current diagnoses for the claimed disabilities, so there is 
no disputing he has them.  

So the determinative issue is whether the veteran's right and 
left amputation disabilities are attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

Concerning this, the veteran's July 1943 and June 1947 
enlistment examination reports did not note any abnormalities 
of his right or left leg.  Therefore, the presumption of 
soundness attaches and the theory of aggravation is not for 
application in this case.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

The veteran's SMRs are unremarkable for any complaint, 
diagnosis of or treatment for circulatory or vascular 
problems of his right or left leg, or amputation of his right 
or left leg.

Additionally, the veteran's December 1945 separation 
examination did not note any abnormalities of his right or 
left leg.

The record does not contain evidence of the veteran 
complaining of symptoms or seeking medical treatment for his 
right or left amputation disabilities until 2005, when the 
right amputation was performed by a private physician and the 
veteran reported pain in his "stumps" to the VA Medical 
Center (VAMC).  That was almost 50 years after his military 
service ended in December 1945.  This intervening lapse of so 
many years between his separation from military service and 
the first documented manifestation of this claimed disorder 
is probative evidence against his claim.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There is also no medical opinion by the doctors that examined 
the veteran in the outpatient clinic at the VAMC or by any 
private doctor that attributed his current right or left 
below knee amputation to his active military service.  At 
best, they only recounted his self-reported history of 
chronic pain, without also personally commenting on whether 
his right or left amputation disability was indeed traceable 
back to any injury he may have sustained while in the 
military.  Moreover, while the veteran and his fellow service 
member, W. L., are competent, even as laypersons, to attest 
to his experiencing pain and other symptoms, they do not have 
the necessary medical training and/or expertise to give a 
probative opinion on the cause of his current right and left 
amputation disabilities - and, in particular, whether these 
conditions are traceable back to his military service.  This 
is a medical determination.  38 C.F.R. § 3.159(a)(2); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
Espiritu v. Derwinski, 2 Vet. App. 494 (1992).  The simple 
fact of the matter is that there is no post-service medical 
evidence linking the veteran's current right and left 
amputation disabilities to his military service.  

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced for and 
against the claim), the veteran prevails.  Conversely, if the 
preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001).  

Here, for the reasons and bases discussed, the Board finds 
that the preponderance of the evidence is against service 
connection for the veteran's right and left amputation 
disabilities.  So the benefit-of-the-doubt rule does not 
apply, and his claims must be denied.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).




ORDER

The claim for service connection for right below knee 
amputation is denied.

The claim for service connection for left below knee 
amputation is denied.





____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


